Citation Nr: 1205272	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-30 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 2004 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran failed to report to Travel Board hearings that were scheduled in August 2009 and October 2010.

In November 2009 and April 2011, the Board remanded this case for further evidentiary development.

In April 2011, the Board denied entitlement to service connection for allergic rhinitis and sinusitis.  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal.

The current issue has been recharacterized as indicated on the title page to comport with the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A January 2012 letter was mailed to the Veteran to notify him that his appeal had been returned to the Board's docket.  This letter was returned to the sender in February 2012.  The RO must ascertain the Veteran's current mailing address and update the file accordingly.

Following his failure to report to his two scheduled Travel Board hearings in August 2009 and October 2010, the Veteran submitted a form in December 2010 on which he had checked off a box indicating that he would attend his scheduled hearing.  The Veteran should be asked whether he still wishes to have a Board hearing.  If he responds affirmatively, then such a hearing should be scheduled.

The Board's April 2011 remand instructed the RO to schedule the Veteran for a mental disorders examination.  The RO sent the Veteran a letter in May 2011 which informed him that this examination would be scheduled and notified him of the consequences of failing to report.  The claims file does not contain any evidence to indicate that such examination was ever scheduled or that the Veteran failed to report.  The Veteran should now be scheduled for a VA mental disorders examination to obtain an opinion regarding the relationship between any current acquired psychiatric disorder and his military service.

The Veteran had active service for only two months and nine days.  The evidence of record does not specify why he was discharged early, aside from a note on his DD Form 214 stating that he was separated for a "physical condition, not a disability."  His complete service personnel file should be obtained through official sources.

The evidence of record indicates that the Veteran was treated for anxiety for several months when he was approximately 17 years old.  Attempts should be made to obtain all available treatment records for the Veteran dating prior to his service entry in April 2004.

The Board's April 2011 remand instructed the RO to readjudicate the Veteran's claim after undertaking all essential development.  The claims file does not reflect that the claim was readjudicated, and no supplemental statements of the case are of record.  The RO must comply with this instruction on remand.  See Stegall v. West, 11 Vet. App. 268(1998).

The Veteran should be sent an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following:

1.  Ascertain the Veteran's current mailing address and update the file accordingly.

2.  Send the Veteran an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  Ask the Veteran whether he still wishes to have a Board hearing.  If he responds affirmatively, then schedule the Veteran for such a hearing.

4.  Request the Veteran's complete service personnel file through official sources.  If records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

5.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for each private facility from which he has sought treatment, to include prior to his service entry in April 2004.  Upon receipt of such, take appropriate action to contact the identified provider(s) and obtain all available records related to treatment of the Veteran.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

6.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder was incurred or aggravated during the Veteran's service.

The examiner is to indicate whether any current acquired psychiatric disorder existed prior to service.  The examiner is advised that, as no pre-existing condition was noted at entry, the Veteran is presumed to have been sound at entry and, in order to find that he was not sound at entry, the evidence must demonstrate, clearly and undebatably,  both that the condition pre-existed service and was not aggravated by service.  

If  the examiner finds that a psychiatric disorder existed prior to service, the examiner is to opine as to whether the pre-existing condition underwent a permanent worsening of the underlying disorder beyond normal progression (aggravation) during the Veteran's service.  

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

